Citation Nr: 0318793	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel




REMAND

On April 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) to 
obtain the following medical 
opinion(s).  The veteran's claims 
folder MUST be forwarded to a board 
certified oncologist, if available, or 
to another doctor qualified to render 
the required opinion in order to obtain 
a medical opinion as to the nature and 
etiology of the tumor that was removed 
from the veteran in 1977.  The examiner 
should review all of the relevant 
medical evidence, including but not 
limited to the private medical records, 
hospital reports, surgical records, and 
pathology reports from June 1977 to 
July 1977.  Following completion of 
this review, the examiner should 
attempt to express the following 
opinion(s): 1) Is it as likely as not 
that the tumor that was removed from 
the veteran in 1977 was malignant 
fibrous histiocytoma?  2) If the 1977 
tumor is not found to be malignant 
fibrous histiocytoma, is it as likely 
as not that it is one of the following 
forms of cancer: adult fibrosarcoma, 
dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, 
liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and 
lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, 
malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant 
cell tumor of the tendon sheath, 
malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile 
fibrosarcoma, and malignant 
ganglioneuroma?  3) If the 1977 tumor 
is not found to be either malignant 
fibrous histiocytoma or one of the 
other cancers listed above, is it as 
likely as not that the tumor developed 
as a result of exposure to Agent 
Orange?  4) If the 1977 tumor is not 
found to have developed as a result of 
exposure to Agent Orange, is it as 
likely as not that the veteran 
developed the tumor while he was either 
in active service, or within one year 
of discharge of active service?  The 
complete rationale for these opinion(s) 
should be provided in a typewritten 
report, and placed within the claims 
folder.  If the examiner is unable to 
provide one or more of the requested 
opinions, this should be indicated, and 
the reason that the opinion is unable 
to be provided should be included.  If 
the opinion is unable to be provided as 
a result of a lack of evidence, the 
examiner should attempt to identify 
what evidence must be obtained before 
the opinion can be provided. 

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





